Citation Nr: 0907894	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for alcohol abuse. 

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Louisville, Kentucky, (hereinafter RO).  


FINDINGS OF FACT

1.  A psychiatric disorder was not diagnosed during service 
and there is no competent evidence linking anxiety disorder 
currently demonstrated to service.  

2.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

3.  A diagnosis of PTSD under the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) is not of record.

4.  The Veteran's alcohol abuse was the result of his own 
willful misconduct rather than another disease incurred in 
service. 

5.  Service connection is not in effect for any disability, 
thereby precluding a TDIU as a matter of law.  

CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008). 

3.  Service connection for alcohol abuse may not be granted 
as a matter of law.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303 
(2008).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in letters dated in 
February 2005 and March 2005, the RO advised the claimant of 
the information necessary to substantiate the claims at 
issue.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  More specifically, the February 2005 letter informed 
the Veteran of the criteria and information needed for a 
grant of TDIU, and a "PTSD Questionnaire" attached to the 
March 2005 letter notified the Veteran of the information 
necessary to substantiate his claim for service connection 
for PTSD, to include that needed for stressor verification.  
With respect to the claim for service connection for alcohol 
abuse denied below as a matter of law, the Veterans Claims 
Assistance Act has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements and evidence he presented.  The Veteran was also 
afforded a VA psychiatric examination in March 2005.  

The Board recognizes that the reports from the March 2005 VA 
examination do not contain a medical opinion addressing 
whether the anxiety disorder shown at that time is related to 
service.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
discussed below, a psychiatric evaluation during service 
resulted in the impression of no psychiatric illness and 
there is otherwise no indication that there was a diagnosable 
psychiatric disorder during service.  As such, because there 
is no "evidence establishing that an event, injury, or 
disease occurred in service," namely, a diagnosable 
psychiatric disorder, another VA psychiatric examination that 
includes a medical opinion as to whether the Veteran's 
anxiety disorder is related to service is not necessary.  
McLendon, supra.   

Given the above, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

A.  Anxiety Reaction

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the above criteria in mind, the relevant facts will be 
summarized.  The service treatment records reflect that the 
Veteran was sent by his commanding officer for a psychiatric 
evaluation in August 1968 after being AWOL for three days.  
The reports from this evaluation included a normal mental 
status examination, with the observation by the examiner that 
the Veteran "seems simply disgusted with [a] regimented way 
of life."  The impression was no psychiatric illness.  The 
service treatment records, including the reports from the 
August 1969 separation examination and medical history 
collected at that time, do not otherwise reflect any evidence 
of a psychiatric disorder.  

After service, the Veteran was admitted to a VA medical 
facility in August 1994 for treatment of alcohol dependence.  
At that time, the Veteran denied psychotic symptoms and he 
did not appear to be depressed.  He also denied a history of 
mental illness.  

Statements received from Veteran's cousin and father in May 
2004 attest to changes they noticed in the Veterans' mental 
health from before service and thereafter, with the Veteran's 
cousin noting that he was a "totally different person" 
after service.  The Veterans' father stated that the Veteran 
only started drinking after service and that his other 
problems, including with failed relationships, "all began 
while in the service and have continually worsened over the 
years."  

Thereafter, the record reflects VA outpatient mental hygiene 
clinic beginning in 2005, with February 2005 reports 
referring to treatment for depression and the fact that the 
Veteran had been taking Paxil for two weeks.  At a March 2005 
visit for a VA psychiatric consultation, it was noted that 
the Veteran reported being nervous for "years" ever since 
he returned from the military.  Upon the mental status 
examination, the Veteran was mildly anxious but otherwise 
normal.  The assessment was probable generalized anxiety.  

As indicated, the Veteran was afforded a VA psychiatric 
examination in March 2005, with the examiner noting that the 
claims file was reviewed.  The reports from this examination 
reflect a discussion of the pertinent history as summarized 
above, to include the in-service psychiatric evaluation.  
Following a discussion of this history and examination of the 
Veteran, the diagnosis was "Anxiety Disorder NOS."  Review 
of the remaining clinical evidence reveals no objective 
evidence or medical opinions linking a current psychiatric 
disorder to service. 

Applying the pertinent legal criteria to the facts summarized 
above, there is simply no competent medical evidence linking 
the anxiety disorder currently demonstrated to service.  As 
for the Veteran's assertions that this condition is related 
to service, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While the statements submitted by the Veteran's 
cousin and father in May 2004 with respect to the changes 
they noticed in the Veteran have been considered, they are 
also are not competent to link the Veteran's anxiety disorder 
to service.  See Cromley, Espiritu, supra. 

Also weighing against the Veteran's claim is the several 
decades between separation from service and the first 
evidence of a diagnosable psychiatric disorder in 2005.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In this regard, the Veteran himself 
reported no history of a psychiatric disorder at his August 
1994 treatment for alcohol dependence.  As such, and given 
the negative service treatment records and lack of any 
competent medical evidence linking the anxiety disorder 
currently demonstrated to service, the claim for service 
connection for this condition must be denied.  Hickson, 
supra. 
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for service 
connection for an anxiety disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

B.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the Veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the Veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the Veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.' 
"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

In order to warrant a grant of service connection for PTSD, 
the diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV). See generally Cohen, supra, 10 Vet. App. 128 (1997); 38 
C.F.R. § 4.125.  In order to warrant a grant of service 
connection, that a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The service personnel records reflect service in the Republic 
of Vietnam as a security guard at Tan Son Nhut Air Force Base 
from December 1966 to January 1968.  None of the veteran's 
awards or decorations is indicative of combat.  The Veteran 
reported to the VA examiner in March 2005 that while he was 
not involved in combat "per se," he was exposed to mortar 
rounds.  The Veteran has not responded to a request for 
information mailed to him in March 2005 as to the stressors 
he claims resulted in PTSD.  Moreover, he indicated in a 
statement dated in December 2004 that his problems resulting 
from military service were not the result of the time he 
spent in Vietnam, indicating that it as the "best year" he 
had in service and that he even tried to extend his tour in 
Vietnam for six months. 

A review of the record reflects some references to PTSD, to 
include positive "PTSD screens" at a VA mental hygiene 
clinic in February and August 2005.  However, a mental status 
examination at a VA mental hygiene clinic in March 2005 
resulted in the conclusion that there was "no evidence of 
PTSD," and the March 2005 VA psychiatric examination did not 
result in a diagnosis of PTSD.  Review of the record does not 
otherwise reveal a confirmed diagnosis of PTSD in compliance 
with DSM-IV.  As such, the claim is denied on the basis of 
there no being no current disability.  See Rabideau, Brammer, 
supra.  Further, the Board notes that there is a lack of any 
objective evidence of the actual occurrence of a stressor 
that could have resulted in PTSD.  Such evidence is needed in 
this case due the fact that combat service is not shown or 
claimed.  See Cohen, Moreau, Dizoglio, supra.  In making this 
determination, the  Board notes that the duty to assist is 
not a "one way street," and that when, as in the instant 
case, it is the Veteran that has the "information that is 
essential in obtaining the putative evidence," in this case, 
stressor information, the Veteran cannot "passively wait" 
for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).   

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for PTSD, the 
doctrine is not for application.  Gilbert, supra.  

C.  Alcohol Abuse
 
In general, the law provides that no compensation may be paid 
for a disability or death which results from the Veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2008).  The Board notes that the reference to 
"abuse of alcohol or drugs" in the statute was added by 
Congress in the Omnibus Budget Reconciliation Act ("OBRA") 
of 1990, § 8052, Public Law No. 101-508, 104 Stat. 1388, 
1388-91.

A decision of the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), sheds additional light 
on the law and regulations pertaining to misconduct.  In 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit noted that 38 U.S.C.A. § 1110 had been 
amended by section 8052(a)(2) of the OBRA of 1009, which, as 
noted above, added the words "or abuse of alcohol or drugs" 
to 38 U.S.C.A. § 1110.  The Federal Circuit noted that the 
current version of 38 U.S.C.A. § 1110 precludes a Veteran 
from receiving compensation for primary alcohol or drug 
abuse.  The Federal Circuit stated:

The statute precludes compensation for 
primary alcohol abuse disabilities and 
for secondary disabilities (such as 
cirrhosis of the liver) that result from 
primary alcohol abuse.  By "primary," 
we mean an alcohol abuse disability 
arising during service from voluntary and 
willful drinking to excess.  237 F.3d at 
1376.  

In Allen, the Federal Circuit has held that while 38 U.S.C.A. 
§ 1110 precludes compensation for primary alcohol abuse 
disabilities and secondary disabilities that result from 
primary alcohol abuse, the statute does permit compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a service-connected disability.  Id. 
at 1381.

In this case, there is no competent evidence in the record 
that the veteran's history of alcohol abuse is somehow 
related to a disability incurred in service.  As such, this 
condition appears to be the result of primary substance 
abuse.  While alcoholism as secondary to a service-connected 
disability may be granted, service connection is not in 
effect for any disability, and the adjudication above denied 
the Veteran's claims for service connection for PTSD and 
anxiety reaction.  Therefore, under the authority cited 
above, the Board concludes that the Veteran's alcohol abuse 
is the result of his own willful misconduct  Thus, the claim 
for service connection for alcohol abuse must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430, 
(1994).

D.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the obtaining and retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is not in effect for any disability, and 
the adjudication above denied the claims for service 
connection on appeal.  As set forth above, entitlement to 
TDIU requires there to be service-connected disability.  
Therefore, as there are no service connected disabilities, 
the claim for TDIU must be denied as a matter of law.  
Sabonis, supra.  

ORDER

Entitlement to service connection for anxiety disorder is 
denied.

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for alcohol abuse is 
denied. 

Entitlement to TDIU is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


